Citation Nr: 1108684	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation.

2.  Entitlement to a nonservice connected death pension.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to August 1978.  He died in February 1996.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which denied the benefits the appellant seeks.


FINDINGS OF FACT

1.  The Certificate of Death notes the Veteran died in February 1996 of head trauma.

2.  At the time of the Veteran's death he was not service connected for any disability, nor did he have any claims pending with VA.

3.  The preponderance of the probative evidence is against finding that a service-connected disability caused or materially contributed to the Veteran's death.

4.  The Veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  A disorder incurred or aggravated in-service did not cause or contribute substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107(b) (West 2002 and Supp 2010); 38 C.F.R. §§ 3.312 (2010).

2.  The requirements for a nonservice connected death pension are not met.  38 U.S.C.A. §§ 1501(4), 1521(a) and (j), 1541(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and whether the Veteran was service connected for any disability at the time of his death.  The letter was not sent until after the initial unfavorable decision, however, the appellant was not prejudiced because the RO readjudicated the claim in a November 2006 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO's failure to provide notice of how effective dates are determined is not prejudicial in light of the decision reached below.  In as much as the Board denies the claims, any issue related to an effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds substantial compliance with the VCAA notice requirements.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  While she may not have received full notice prior to the initial decision, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, as noted above, following issuance of the January 2010 letter, the claim was readjudicated.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service Connection.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).

Analysis

The Certificate of Death notes the Veteran died of head trauma in 1996.  No other cause or contributing cause is noted.  The appellant did not submit or identify any treatment records related to his death.  The death certificate states that the Veteran's death was due to a work related head injury sustained on the day prior to his death.  The Veteran was not service connected for any disability at the time of his death.  Service treatment records note he indicated a history of headaches, but there is no notation or other indication in the service treatment records of head trauma.  An entry of May 1978 notes complaints of dizziness and headaches, and he reported he was seeing a chiropractor for manipulation of the cervical spine following a motor vehicle accident at age 18.  This would have been prior to his entry into active service.  The June 1978 Report Of Medical Examination For Separation notes that all areas but the feet and scars were assessed as normal.

The appellant concedes the absence of any substantive basis for allowance of the benefit she seeks, as the Veteran died many years after his active service.  She asserts that she should be granted benefits solely because the Veteran served his country.  The Board acknowledges the Veteran's service to the nation, but there is no legal or factual basis on which to allow benefits.  The Board has no jurisdiction to allow benefits outside the parameters set by Congress.  Therefore, the Board must deny the appeal.  38 C.F.R. § 3.312.

Death Pension.

The VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1541(j).  38 U.S.C.A. § 1541(a).  Improved death pension is a benefit payable by the VA to a veteran's surviving spouse because of his non-service-connected death.  Basic entitlement exists if a veteran had qualifying wartime service as specified in 38 C.F.R. § 3.3(a)(3).  38 C.F.R. § 3.3(b)(4) (2010).


Analysis

The Veteran entered active service after the designated period of the Vietnam War and many years before the Persian Gulf War.  See 38 C.F.R. § 3.2 (2010).  In other words, he served exclusively during peacetime.  As a result, there is no legal or factual basis for allowance of a nonservice connected death pension-regardless of the appellant's income status.  Thus, the Board must deny the appeal.  38 U.S.C.A. § 1541(j).

The Board acknowledges that the appellant's husband was a veteran.  Nevertheless, the Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  The law is very specific as to the criteria which governs nonservice connected death pension benefits.  Regardless of anyone's personal opinion as to whether the law should be changed "the fact that Congress might have acted with greater clarity or foresight does not give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).

The appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to dependency and indemnity compensation is denied.

Entitlement to a nonservice connected death pension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


